Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2 “respective” has been misspelled.  Appropriate correction is required.
Claims 6 and 7 need to depend from either claims 4 or 5 in order to provide proper antecedent support for “the cannula”.

Drawings
The drawings are objected to because Figure 1 contains German language in the Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13, 21, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps et al. in view of Reagan (US 1,472,674).
Phelps et al show an egg inspection device 30 having a sampling device 162, a feeding device 104, a control unit 70, a lifting-out device 132 and a rack 5.  Not shown is the rack 5 being fed at an oblique angle.  However, shown by Reagan is a feed device 5 for an egg rack 21 with a feed which may present the rack at an oblique angle for testing purposes.  To include such a feature onto Phelps et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would allow the eggs to be presented in a variety of angles so that the eggs can be presented in a desired orientation for sampling/testing purposes.
Re claim 2, Figures 23 and 24 show a lifting out which rotates the eggs to a desired testing position.
Re claim 3, the lifting-out device is a mechanical lift device.
Re claim 4, the amount of liquid extracted is controlled via vacuum.
Re claim 13, a sample collection device is present to collect the collected sample.
Re claim 21, the lift-out device is provided a position of the egg to be lifted out.
Re claim 24, the use of a UV lamp to kill bacteria in egg handling is extremely well known and conventional to include.
Re claim 25, the egg sampling takes place automatically.
Allowable Subject Matter
Claims 5-12, 14-20, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       06/08/2022